Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Gray on 27 March 2022. 

The application has been amended as follows: 

In the claims, amend claims 10-13 as follows:

10. The gas chromatograph-ion mobility spectrometry combined equipment according to claim 1, comprising a sampling device, and the sampling device comprises a sampling driving device and a sampling head, wherein the sampling driving device and the sampling head are communicated with the chromatographic sample chamber, and the sampling driving device 

11. The gas chromatograph-ion mobility spectrometry combined equipment according to claim 1, wherein the hollow chamber is a fusiform chamber having smaller cross-sectional areas at both ends and a larger cross-sectional area at a middle, the collected sample chamber is provided with a sample inlet for receiving the sample and a sample exhaust gas outlet for discharging a sample exhaust gas, the sample inlet and the sample exhaust gas outlet being respectively arranged at two ends of the fusiform chamber, and the chromatographic sample chamber is provided with a carrier gas inlet for receiving the part of the discharged gas and a sample output port for outputting a mixture of the to-be-detected sample and the carrier gas to the gas chromatograph device, and the carrier gas inlet and the sample output port being respectively arranged at two ends of the fusiform chamber.  

12. The gas chromatograph-ion mobility spectrometry combined equipment according to claim 1, wherein a guide groove is formed on an inner wall of the hollow chamber, and the guide groove is configured to guide gas in at least one of the collected sample chamber or the chromatographic sample chamber to flow.  

13. The gas chromatograph-ion mobility spectrometry combined equipment according to claim 1, wherein the sample exchange device further comprises at least one of the following: a semipermeable membrane heating device, configured to heat the semipermeable 

The above changes have been made to reflect the incorporation of the subject matter of former claim 9, canceled in the reply filed 18 February 2022, into independent claim 1 and to therefore correct the dependency of each of claims 10-13 as well as removing a superfluous reference number in claim 13.

Claim Objections
Applicant’s amendment to claim 1 in the reply filed 18 February 2022 is acknowledged and according the claim objection thereto for the reasons indicated in the last office action mailed 13 December 2021 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 7, 11, and 14 in the reply filed 18 February 2022 are acknowledged and accordingly the rejections to each of said claims for the reasons indicated in the last office mailed 13 December 2021.

Response to Arguments
Applicant’s arguments, see the second paragraph of the second page of Applicant’s remarks, filed 18 February 2022, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a sample exchange device, the sample exchange device comprising a supporting structure and (emphasis added) a semipermeable membrane, wherein the supporting structure has a hollow chamber and the semipermeable membrane is arranged in the hollow chamber to divide the hollow chamber into a collected sample and a chromatographic sample, when considered in combination with the other limitations recited in the instant claim.
As to claims 2-8 and 10-15: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856